IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,537-02


EX PARTE JOSEPH ANDREW PRYSTASH




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 723036 IN THE 230TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


Per Curiam.  Keller, P.J., would adopt all of the findings & conclusions.

O R D E R

	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted of capital murder on July 9, 1996.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure article 37.071,
and the trial court sentenced applicant to death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Prystash v. State, 3 S.W.3d 522 (Tex. Crim.
App. 1999).  On October 15, 1998, Applicant filed his initial post-conviction application
for writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte
Prystash, No. WR-58,537-01 (Tex. Crim. App. April 28, 2004) (not designated for
publication).  Applicant then filed a federal petition for writ of habeas corpus.  The
federal district court found that several claims in that petition were unexhausted, and
stayed federal proceedings in order to allow applicant to seek state court review of those
claims.  Prystash v. Quarterman, 2006 WL 2479094 (S.D. Tex. August 25, 2006) (not
designated for publication).
	In February 2007, applicant filed a subsequent application in the convicting court. 
We found that part of one claim met the requirements of Article 11.071, § 5, and we
remanded it to the convicting court for resolution.  On remand, the trial court did not hold
an evidentiary hearing.  Instead, the trial court adopted the State's proposed findings of
fact and conclusions of law recommending that the relief sought be denied.
	This Court has reviewed the record.  We adopt the trial court's findings and
conclusions, with the exception of Findings page 16, paragraphs 73-74; Findings page 20,
paragraph 95; Findings page 28, paragraph 119; Findings pages 27-28, paragraphs 116,
118; Conclusions pages 28-29, paragraph 1; and Conclusions page 30, paragraph 5. 
Based upon the trial court's findings and conclusions and our own review, the relief
sought is denied.
	We further find that applicant's remaining claims fail to meet any of the exceptions
provided for in Article 11.071, § 5.  Therefore, we dismiss them as an abuse of the writ
without considering the merits of the claims.
	IT IS SO ORDERED THIS THE 27TH DAY OF MARCH, 2013.
Do Not Publish